DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, the claim recites “determine whether a switch of the driving mode can be safely carried out…an estimation is made as to whether the road class traversed by the vehicle corresponds to a target road class…comparing the ascertained position with a road map….determining whether a road of the target road class is located in a specified area around the ascertained position on the road map.”   These limitations, as drafted, are simple processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim elements precludes the steps from practically being performed in the mind. The claim encompasses data gathering for vehicle operation which can simply be done by a person following instructions to perform mental processes, i.e. receive, determine.  For example, the limitations “determine whether a switch of the driving mode can be safely carried out”, “an estimation is made as to whether the road class traversed by the vehicle corresponds to a target road class”, “comparing the ascertained position with a road map” and “determining whether a road of the target road class is located in a specified area around the ascertained position on the road map”  involve a person making a simple judgment based on observation. Thus, the claim recites mental processes.  

The claim recites the additional elements of “ascertaining the position of the vehicle using a satellite navigation system” which is recited at a level of generality (i.e. a general means for gathering the potential decisions) and amounts to mere data gathering, which is a form of insignificant pre-solution activity. 

The claim as a whole merely describes how to generally “apply” the concept of receiving and determining data for vehicle operation. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claims 2-10, 14 and 15 do not recite additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20180065549 A1) in view of Choi et al. (US 20170054842 A1).
Regarding Claim 1, Watanabe teaches a method for operating a vehicle (Watanabe, Fig  Box 48 - Running Control Section), wherein a check is carried out to determine whether a switch of the driving mode can be safely carried out and a corresponding output is provided ((Watanabe, [0077] “When vicinity information relating to the road is acquired by the external sensor…assigns this information to information relating to the road, and assigns the information to a class of degree of relevance to a driving handover in accordance with the details of the vicinity information”), comprising: ascertaining the position of the vehicle using a satellite navigation system (Watanabe, [0041] “The GPS reception unit…measures position information of the vehicle…by receiving signals from three or more GPS satellites”), comparing the ascertained position with a road map (Watanabe, [0049] “The vehicle position identification section…identifies the position of the vehicle…on the basis of the position information of the vehicle received by the GPS reception unit…and the map information in the map database”), wherein the road map comprises an allocation of roads according to road classes (Watanabe, [0043] “The map database…is a database provided with map information…includes, for example, position information of roads, information on road topography (for example curves, types of linear sections, curvature of curves and the like), and position information of intersections and forks”).  

Watanabe does not teach wherein an estimation is made as to whether the road class traversed by the vehicle corresponds to a target road class and determining whether a road of the target road class is located in a specified area around the ascertained position on the road map.  However, Choi teaches these limitations.

Choi teaches wherein an estimation is made as to whether the road class traversed by the vehicle corresponds to a target road class (Choi, [0159] “the processor…may judge whether the vehicle…is currently located on a predetermined type of road…may acquire the type of road on which the vehicle…is currently located using an electronic map stored in the memory”) and determining whether a road of the target road class is located in a specified area around the ascertained position on the road map (Choi, [0159] “the processor…may judge whether the vehicle…is currently located on a predetermined type of road…may acquire the type of road on which the vehicle…is currently located using an electronic map stored in the memory…may judge whether a road corresponding to the current location of the vehicle”).

It would have been obvious to one of ordinary skill in the art to have modified Watanabe to include wherein an estimation is made as to whether the road class traversed by the vehicle corresponds to a target road class as taught by Choi in order to safely navigate the vehicle based on “ set destination information, destination based routing information, and map information or vehicle location information related to vehicle traveling” (Choi, [0101]).

Regarding Claim 2, Watanabe teaches the method according to Claim 1, in addition to the position of the vehicle, the direction of movement of the vehicle is ascertained using the satellite navigation system and is compared with the road map (Watanabe, [0041] “The GPS reception unit…measures position information of the vehicle…by receiving signals from three or more GPS satellites”).  

Regarding Claim 3, Watanabe teaches the method according to claim 1, a check is carried out on the basis of the vehicle environment to determine whether an indication or a group of multiple indications regarding the road class traversed by the vehicle exist(s) Watanabe, [0077] “When vicinity information relating to the road is acquired by the external sensor…assigns this information to information relating to the road, and assigns the information to a class of degree of relevance to a driving handover in accordance with the details of the vicinity information”).  Watanabe does not teach wherein in the event that a road of the target road class is located in the specified area around the ascertained position on the road map.  However, Choi teaches this limitation (Choi, [0159] “the processor…may judge whether the vehicle…is currently located on a predetermined type of road…may acquire the type of road on which the vehicle…is currently located using an electronic map stored in the memory…may judge whether a road corresponding to the current location of the vehicle”).

It would have been obvious to one of ordinary skill in the art to have modified Watanabe to include wherein in the event that a road of the target road class is located in the specified area around the ascertained position on the road map as taught by Choi in order to safely navigate the vehicle based on “ set destination information, destination based routing information, and map information or vehicle location information related to vehicle traveling” (Choi, [0101]).

Regarding Claim 5, Watanabe teaches the method according claim 3, wherein the indications are weighted, with a weighting factor, according to how meaningful they are regarding the road class traversed by the vehicle and/or how reliably it can be refuted or confirmed by the respective indication that the road class traversed by the vehicle corresponds to the target road class (Watanabe, [0077] “When vicinity information relating to the road is acquired by the external sensor…assigns this information to information relating to the road, and assigns the information to a class of degree of relevance to a driving handover in accordance with the details of the vicinity information”).  

Regarding Claim 6, Watanabe teaches the method according to Claim 5, wherein it is ascertained on the basis of the entirety of the weighted indications, on the basis of the total of the weighting factors, whether a switch of the driving mode can be safely carried out or not (Watanabe, [0077] “When vicinity information relating to the road is acquired by the external sensors…assigns this information to information relating to the road, and assigns the information to a class of degree of relevance to a driving handover in accordance with the details of the vicinity information”), wherein the corresponding output, in the form of an electrical signal, is provided dependent thereon (Watanabe, [0037] “An autonomous driving control electronic control unit (ECU…a human machine interface (HMI)…and a speech control ECU…are also respectively connected to the on-board network”).  

Regarding Claim 7, Watanabe teaches the method according to 3, wherein the existence of the one indication or the group of indications is checked using one or more sensors for recognizing objects, camera, lidar, radar and ultrasonic sensors (Watanabe, [0050] vicinity information detected by the external sensors…image information from a camera, obstacle information from a radar, obstacle information from a lidar...include…the positions of white lines of a driving lane relative to the vehicle, the position of the lane center, the road width, the road topography, conditions of obstacles in the vicinity of the vehicle…may include…curvatures of the driving lane, estimated gradient changes and undulations of the available road surface forecast by the external sensors”).  

Regarding Claim 8, Watanabe teaches the method according to claim 3, wherein the indication or the group of indications comprise(s) one or more of the following: recognition of the structural separation between lanes or roads, recognition of the form, size, color and/or the distances of the lane marking (Watanabe, [0050] “the positions of white lines of a driving lane relative to the vehicle”), recognition of the form, size, color and/or the distance of the lane edges, the guardrail and/or the reflector posts, recognition of the signage, the color, form, size of the traffic sign and/or of the semantic content of the inscription, recognition of the direction of travel of the traffic in the environment of the vehicle (Watanabe, [0050] “movement directions of the obstacles relative to the vehicle”), information obtained from vehicle-to-vehicle communication, reference marks of the road and/or of the road environment, recognition of signage regarding autonomous driving, recognition of infrastructure, toll gantries, toll stations, border checkpoints, recognition of a speed limit on a traffic sign, 42018P00630WOUSPATENT history of the distance traveled, wherein the distance traveled is extracted from an electronic memory.  

Regarding Claim 9, Watanabe teaches the method according to claim 3. Watanabe does not teach wherein the time at which an indication exists is in each case saved, wherein, depending on the type of indication, a specific validity period is assigned to the indication.  However, Choi teaches this limitation (Choi, [0245] “The processor…may determine an allowed time based on…the type of road on which the vehicle…is located…the memory…may store the data structure may include a plurality of allowed times associated with…types of road”).

It would have been obvious to one of ordinary skill in the art to have modified Watanabe to include wherein the time at which an indication exists is in each case saved, wherein, depending on the type of indication, a specific validity period is assigned to the indication as taught by Choi in order to judge whether a time during which the gaze direction of the driver is outside of a predetermined range…the processor…may transmit a command for deactivating execution of all elements or all functions” (Choi, [0251].

Regarding Claim 11, Watanabe teaches the method according to claim 1, wherein as a consequence of the output that a switch of the driving mode can be safely carried out (Watanabe, [0077] “When vicinity information relating to the road is acquired by the external sensor…assigns this information to information relating to the road, and assigns the information to a class of degree of relevance to a driving handover in accordance with the details of the vicinity information”), the vehicle switches to a driving mode having an increased degree of automation of the vehicle control (Watanabe, [0061] “termination of a switch from autonomous driving to manual driving”), to a fully automated driving mode, or the vehicle, if it is already in the driving mode having an increased degree of automation of the vehicle control, retains the latter (Watanabe, [0106] “the vicinity information is announced to the driver starting from ordinary times when autonomous driving is continuing”).  

Regarding Claim 12, Watanabe teaches a control device which is designed to perform a method according to claim 1 (Watanabe, [0061] “The HMI 30 includes...controls for switching relating to autonomous driving may command switching between autonomous driving and manual driving, command the termination of a switch from autonomous driving to manual driving, and so forth”).  

Regarding Claim 13, Watanabe teaches a vehicle, the vehicle control of which has multiple driving modes having different degrees of automation, between which it is possible to switch, comprising a control device according to Claim 12 (Watanabe, [0061] “The HMI 30 includes...controls for switching relating to autonomous driving may command switching between autonomous driving and manual driving, command the termination of a switch from autonomous driving to manual driving, and so forth”).  

Regarding Claim 14, Watanabe teaches the method according to claim 2, a check is carried out on the basis of the vehicle environment to determine whether an indication or a group of multiple indications regarding the road class traversed by the vehicle exist(s) (Watanabe, [0077] “When vicinity information relating to the road is acquired by the external sensor…assigns this information to information relating to the road, and assigns the information to a class of degree of relevance to a driving handover in accordance with the details of the vicinity information”).  

Watanabe does not teach wherein in the event that a road of the target road class is located in the specified area around the ascertained position on the road map.  However, Choi teaches this limitation (Choi, [0159] “the processor…may judge whether the vehicle…is currently located on a predetermined type of road…may acquire the type of road on which the vehicle…is currently located using an electronic map stored in the memory…may judge whether a road corresponding to the current location of the vehicle”).

It would have been obvious to one of ordinary skill in the art to have modified Watanabe to include wherein in the event that a road of the target road class is located in the specified area around the ascertained position on the road map as taught by Choi in order to safely navigate the vehicle based on “ set destination information, destination based routing information, and map information or vehicle location information related to vehicle traveling” (Choi, [0101]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20180065549 A1) in view of Choi et al. (US 20170054842 A1) in further view of Limbacher et al. (US 20210016789 A1).

Regarding Claim 4, Watanabe teaches the method according to Claim 3.  Watanabe does not teach wherein the indications are distinguished according to whether they refute or confirm that the road class traversed by the vehicle corresponds to the target road class. However, Choi teaches this limitation (Choi, [0159] “the processor…may judge whether the vehicle…is currently located on a predetermined type of road...may judge whether a road corresponding to the current location of the vehicle…is at least one of an expressway, a construction zone, a school zone, and a sharp curve area corresponding to the predetermined type of road based on a danger level”).

It would have been obvious to one of ordinary skill in the art to have modified Watanabe to include wherein the indications are distinguished according to whether they refute or confirm that the road class traversed by the vehicle corresponds to the target road class as taught by Choi in order to  “increase the safety and convenience of a user who drives a vehicle” (Choi, [0006]).

Watanabe also does not teach wherein in the event of one or more refuting indications an output is provided that a switch of the driving mode cannot be safely carried out. However, Limbacher teaches this limitation (Limbacher, [0039]  “the system boundaries information describes the use of the piloted driving function only on specific lanes of a road and the motor vehicle moves in a correspondingly impermissible lane, so that the technical activatability information indicates that the piloted driving function cannot be activated, particularly acoustically and/or visually as text and/or a graphic, a corresponding message is output as recommendation information, for example: “To activate the highway pilot, please first switch to the right lane.” The same applies to road classes that are not permitted for the piloted driving function, so that, for example, activation of a highway pilot as a piloted driving function is not possible on a country road”).

It would have been obvious to one of ordinary skill in the art to have modified Watanabe to include wherein in the event of one or more refuting indications an output is provided that a switch of the driving mode cannot be safely carried out as taught by Limbacher in order to determine a “safety-critical operating state and can be added to a lower-level activation recommendation, for example, for a road section” (Limbacher, [0076]).

 Regarding Claim 15, Watanabe teaches the method according to claim 4, wherein the indications are weighted, with a weighting factor (Watanabe, [0077] “When vicinity information relating to the road is acquired by the external sensor…assigns this information to information relating to the road, and assigns the information to a class of degree of relevance to a driving handover in accordance with the details of the vicinity information”).  Watanabe does not teach according to how meaningful they are regarding the road class traversed by the vehicle and/or how reliably it can be refuted or confirmed by the respective indication that the road class traversed by the vehicle corresponds to the target road class. However, Choi teaches this limitation (Choi, [0159] “the processor…may judge whether the vehicle…is currently located on a predetermined type of road...may judge whether a road corresponding to the current location of the vehicle…is at least one of an expressway, a construction zone, a school zone, and a sharp curve area corresponding to the predetermined type of road based on a danger level”).

It would have been obvious to one of ordinary skill in the art to have modified Watanabe to include according to how meaningful they are regarding the road class traversed by the vehicle and/or how reliably it can be refuted or confirmed by the respective indication that the road class traversed by the vehicle corresponds to the target road class as taught by Choi in order to safely navigate the vehicle based on “ set destination information, destination based routing information, and map information or vehicle location information related to vehicle traveling” (Choi, [0101]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20180065549 A1) in view of Choi et al. (US 20170054842 A1) in further view of Forslof et al. (US 20150260614 A1).
Regarding Claim 10, Watanabe teaches the method according to 3.  Watanabe does not teach wherein the existence of the indication is not evaluated positively for one or more indications until the indication has been recognized multiple times.  However, Forslof teaches this limitation (Forslof, [0061] “determining a CRCC being repeated for different target road sections or target areas and/or optionally different target time periods, wherein the step of presenting and of providing are performed collectively for the different target road sections or target areas and/or optionally different target time periods”).

It would have been obvious to one of ordinary skill in the art to have modified Watanabe to include wherein the existence of the indication is not evaluated positively for one or more indications until the indication has been recognized multiple times as taught by Forslof for accuracy in the road type determination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. (US  20100169013 A1) discloses the direction of movement of the vehicle is ascertained using the satellite navigation system and is compared with the road map (Nakamura, [0050] “The estimation navigation part 24 creates an estimated path of the own-vehicle position at every predetermined time using the GPS receiver 16 and various sensors 18 to 22, and sends the path information to the map-matching part”).
Eldar et al. (US 20210064057 A1 ) discloses a road of the target road class is located in a specified area around the ascertained position on the road map (Eldar, [0222] “a classifier that is capable of distinguishing the image data corresponding to that road feature as being associated with a particular type of road feature, for example, a road sign, and where such a road sign is locally unique in that area…it may be sufficient to store data indicating the type of the road feature and its location”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662          

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662